DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the amendments made to claim 14 and the state of claim 1, claims 14 and 16-20 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 4-6 and claim 14 lines 4-6, the phrase “a first portion extending in the longitudinal axis and a second portion extending in a radial axis” is unclear.  It is unclear what is meant by the portion extending in the axis.  Also, all things are three-dimensional and extend in all directions/axes at all times.  Meaning the first portion extends in the radial axis just as much as it does in the longitudinal axis.  A single straight recess has a first portion that extends in the longitudinal direction and a second portion that extends in a radial direction even though both portions are the 
With regards to claim 1 line 16 and claim 14 line 12, the phrase “a second portion protrusion” is unclear.  Earlier in the claims it is disclosed that the wall portions are configured to removably attach…to a first device”.  As written, the second portion protrusion is unrelated to this attachment function, which is not supported.  The second portion protrusion limitation should be introduced before the attach limitation and needs to be disclosed as one of the structures along with the wall portions that perform the attach function. 
With regards to claim 3, claim 2 now discloses a cavity in the cover member.  As written, the cover member has two cavities, which is not supported.  Also, claim 2 discloses that the blade is in the cavity and since there is never a time where the blade does not extend through the aperture when the blade is in the cavity, claim 3 must acknowledge the blade extends through the aperture.
Claim 4 discloses structure that has already been disclosed or needs to be disclosed in earlier claims that claim 4 depends from.
With regards to claim 14 line 14, the phrase “received in the recess” is unclear.  The recess is disclosed earlier as having first and second portions.  As written, a part of the recess that is not these portions is what receives the first-device protrusion, which is not supported.  Since the recess has been further defined by the portions, the portions are the only recess limitations that need to be utilized after their introduction.  It is recommended that the first-device protrusion be disclosed as being received in the first 
With regards to claim 17, the rotation disclosure is unclear.  As written, the first-device protrusion is able to move in the second portion in a way that does not involve first going through the first portion which is not supported.  Also, the rotation can only occur when the first-device protrusion is extended all the way through the first portion, if the first-device protrusion is half way through the first portion, rotation will be prevented.  
With regards to claim 18, claim 14 now discloses a second portion protrusion.  As written, the second portion has two second portion protrusions, which is not supported.
With regards to claim 19, it is unclear what is meant by “the retaining protrusion is aligned in the longitudinal axis”.        
Allowable Subject Matter
Claims 1-7, 14, and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
25 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724